Motion for reargument granted and upon reargument, determinations and orders entered November 15, 1988 [144 AD2d 911] vacated and orders unanimously affirmed without costs, in accordance with the following memorandum: The determinations of the majority that personal service upon the Attorney-General’s office was properly effected were based, in part, on the belief that the person upon whom service was made was an Assistant Attorney-General (see, CPLR 307). Upon motion for reargument, the State has submitted an affidavit of the person upon whom service was made in which she avers that she is a secretary in that office, not an Assistant Attorney-General. Because the majority’s determinations were based in large part on that misconception, we vacate our prior determinations and unanimously affirm the order dismissing the claim and the order denying claimant’s motion seeking permission to file a claim nunc pro tunc. Present — Callahan, J. P., Denman, Boomer, Balio and Davis, JJ.